



COURT OF APPEAL
    FOR ONTARIO

CITATION: Halat (Re), 2020 ONCA 143

DATE: 20200221

DOCKET: C66478 and C67319

Benotto, Huscroft and Jamal JJ.A.

IN THE MATTER OF:  Derek Halat

AN APPEAL UNDER PART XX.1 OF THE
CODE

Derek Halat, acting in person

Anita Szigeti,
amicus curiae

Philippe Cowle, for the Attorney General of Ontario

Julie Zamprogna, for the Person in Charge of
    Southwest Centre for Forensic Mental Health Care

Janice Blackburn, for the Person in Charge of
    Waypoint Centre for Mental Health Care

Heard: February 18, 2020

On appeal from the
    dispositions of the Ontario Review Board dated, January 14, 2019 (C66478) and
    April 24, 2019 (C67319).

REASONS FOR DECISION

[1]

Mr. Halat has two appeals that are before the court: one from the
    January 14, 2019 disposition of the Ontario Review Board (ORB) and the other
    from a second, stricter disposition dated April 24, 2019.

[2]

The appeal from the January 14, 2019 disposition of the ORB has been
    rendered moot by the subsequent disposition. Accordingly, this appeal is
    dismissed.

[3]

The appellant was ordered detained at Waypoint, a maximum-security
    facility, pursuant to the April 24, 2019 disposition. Mr. Halat, who is
    self-represented, seeks an absolute discharge, a conditional discharge, or, in
    the alternative, a new hearing. He filed no materials on the appeal.
Amicus
made written submissions.

[4]

The appellant has been diagnosed with treatment resistant schizophrenia
    and substance abuse disorder. As a result of his making numerous death threats
    against hospital staff and medical professionals, he was placed in seclusion on
    March 17, 2019 in order to protect others. The Hospital notified the Board that
    the appellant had been in seclusion and a restriction review was scheduled.
    Prior to the hearing of the restriction review, the Hospital decided to seek to
    transfer the appellant to Waypoint, which indicated that it would accept him.

[5]

The Board conducted an early annual review, pursuant to a request from
    the hospital, in addition to a review of the restriction on the appellants
    liberties that began with his seclusion on March 17, 2019.

[6]

The Board found that the appellant continued to present significant
    symptoms of schizophrenia, is delusional and not responsive to medication. In
    addition, he has a lengthy history of non-compliance with medication, poor
    insight into the index offences, and limited insight into his mental illness.
    Moreover, he has a lengthy history of violence and recent threatening behaviour.
    The Boards conclusion that the appellant continues to present a significant
    threat to the safety of the public is amply supported by the evidence that was
    before the Board and is reasonable.

[7]

So too is the Boards finding that the transfer of the appellant to
    Waypoint is necessary and appropriate. There was no air of reality to the
    argument that the appellant should receive a conditional discharge, and the
    Board did not act unreasonably in not addressing the matter given the necessity
    to transfer the appellant to maximum security.

[8]

The appellant was psychotic and aggressive, both leading up to and
    during the hearing before the Board. The Board found that there was an impasse
    between the appellant and his treatment team and that it was unlikely he would
    make progress. Moreover, he was dangerous to himself and others, even while in
    seclusion. The evidence before the Board was that the appellant could be
    managed more safely by the newly funded Seclusion Relief Team at Waypoint, and
    that the move to Waypoint would reduce the time he spent in seclusion while
    better protecting the safety of others.

[9]

In all of the circumstances, we are satisfied that both the rationale
    for the Boards decision and the outcome it reached were reasonable.

[10]

The appeal is dismissed.

M.L. Benotto J.A.

Grant Huscroft J.A.

M. Jamal J.A.


